TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-16-00809-CV



                                Madelon Highsmith, Appellant

                                                v.

        James Edward Jones, Jr., Individually and as Independent Executor of the
                  Estate of James Edward Jones, Deceased, Appellee


      FROM THE PROBATE COURT NO. 1 DISTRICT COURT OF TRAVIS COUNTY,
       NO. C-1-PB-15-001095, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion to dismiss the appeal, explaining that they have

settled their dispute. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________
                                             Cindy Olson Bourland, Justice

Before Chief Justice Rose, Justices Field and Bourland

Dismissed on Joint Motion

Filed: February 16, 2017